FILE                                                            THIS OPINION WAS FILED
                                                                           FOR RECORD AT 8 A.M. ON
       IN CLERK’S OFFICE                                                      NOVEMBER 12,, 2020
SUPREME COURT, STATE OF WASHINGTON
      NOVEMBER 12, 2020
                                                                               SUSAN L. CARLSON
                                                                             SUPREME COURT CLERK




           IN THE SUPREME COURT OF THE STATE OF WASHINGTON



         DEREK GRONQUIST,
                                     Respondent,
         RICHARD KING and RICHARD JACKSON,
         individually and representing a class of similarly
         situated individuals,
                                     Plaintiffs
                                                               NO. 97277-0
                        v.
         DEPARTMENT OF CORRECTIONS OF THE
         STATE OF WASHINGTON,
                                     Defendant,
                                                               EN BANC
         KING COUNTY PROSECUTOR DANIEL
         SATTERBERG,
                                     Petitioner,
                        v.
         CHASE RIVELAND and JANET BARBOUR, in                  Filed :_________
                                                                       November_______
                                                                                12, 2020
         their official capacities; the INDETERMINATE
         SENTENCING REVIEW BOARD; and KEN
         EIKENBERRY, in his official capacity as
         Attorney General of the State of Washington,
                                     Defendants.


               STEPHENS, C.J.⸺Courts may impose remedial sanctions in favor of a

        person who is “aggrieved by a contempt of court in the proceeding to which the
Gronquist v. Dep’t of Corr., 97277-0




contempt is related.” RCW 7.21.030(1). Among available sanctions is an order to

pay “for any losses suffered by the party as a result of the contempt and any costs

incurred in connection with the contempt proceeding, including reasonable

attorney’s fees.” Id. at .030(3). This case requires us to decide whether courts have

discretion to impose remedial sanctions under RCW 7.21.030(3) in the absence of

ongoing, continuing contempt.          We hold they do.   However, because Derek

Gronquist failed to establish that he suffered any compensable losses, and because

there is no ongoing contempt, any claim for sanctions here is moot. Accordingly,

we reverse the Court of Appeals.

                                         FACTS

      Gronquist was convicted of violent sexual offenses in 1988. While confined,

he participated in a sex offender treatment program until 1991. That same year,

former participants of the program brought a class action against the Department of

Corrections (Department) to enjoin the release of their treatment files, which

contained extensive medical and personal information. See King v. Riveland, 125
Wash. 2d 500, 502-04, 886 P.2d 160 (1994). Gronquist was not a named class member.

The case resulted in a permanent injunction in 1993 that prohibited the Department

from releasing certain documents from any class member’s file. Though not a




                                           -2-
Gronquist v. Dep’t of Corr., 97277-0




named party in King, Gronquist fell within the class of persons protected by the King

injunction.

       As Gronquist approached his earned early release date, the Department

referred him to the King County prosecutor for possible commitment as a sexually

violent predator. Under then-current statutory law, the prosecutor sought all records

relating to Gronquist’s treatment.

       Gronquist filed a civil contempt motion against the Department and the King

County prosecutor for releasing his treatment records. He also sought an accounting

for all breaches of the injunction, an order transferring him to community custody,

destruction of all improperly disclosed confidential information, at least $500 a day

per contemnor, disqualification of a potential expert witness, and attorney fees and

costs under RCW 7.21.030(3). Gronquist’s claims were not inconsequential: it

appears likely the Department and the prosecutor shared some of Gronquist’s files

in direct contravention of a valid injunction. 1 On motion by the Department, and



       1
         We are sympathetic to the difficult position in which the Department and the King
County prosecutor found themselves with respect to the 1993 injunction. Nonetheless,
while these facts may inform whether violation of a valid court order was truly “malicious,”
and so may be relevant to a trial court’s decision of what remedial sanctions are appropriate
under RCW 7.21.030(2), we do not believe they are relevant to the court’s consideration
of what compensation is appropriate to an injured party under RCW 7.21.030(3). The
court’s decision of whether and how to compensate an injured party involves an analysis
of the extent of the harm suffered, not the blameworthiness of the contemnor.

                                            -3-
Gronquist v. Dep’t of Corr., 97277-0




before considering Gronquist’s contempt motion on the merits, the trial court

prospectively invalidated the 1993 King injunction as to Gronquist. Neither the

merits of that decision nor the validity of the injunction is before us.

       After transferring the remainder of Gronquist’s treatment files, the

Department moved to dismiss Gronquist’s contempt motion as moot, arguing that,

absent the Department’s continuing contempt of the now-invalidated injunction, the

trial court could no longer impose coercive, remedial sanctions. The trial court

granted the Department’s motion to dismiss in an oral ruling, but the hearing

transcript of that proceeding, along with the trial court’s reasoning, was omitted from

the record. The trial court’s written order incorporating its oral ruling simply states,

“Defendant’s Motion to Deny Intervenor Gronquist’s Motion for Contempt is

GRANTED; [] Intervenor Gronquist’s motion for contempt is denied as moot.”

Clerk’s Papers (CP) at 741-42.

       Gronquist appealed the trial court’s ruling. The Court of Appeals reversed,

holding Gronquist’s motion was not moot because a compensatory order for losses

and attorney fees could still be awarded. Gronquist v. Dep’t of Corr., No. 49392-6-

II,   slip   op.   at   2   (Wash.     Ct.   App.   Feb.   26,   2019)     (unpublished),

https://www.courts.wa.gov/opinions/pdf/D2%2049392-6-II%20Order%20Amend-

ing%20Opinion.pdf. The Department and the prosecutor petitioned this court for


                                             -4-
Gronquist v. Dep’t of Corr., 97277-0




review, arguing that Gronquist’s contempt motion, and any attendant relief sought,

became moot once the trial court could no longer impose coercive sanctions. We

granted the petition. Gronquist v. King County Prosecutor, 193 Wash. 2d 1037 (2019).

                                       ANALYSIS

      Whether a claim is moot is a question of law, which we review de novo. De

novo review also applies to questions of statutory interpretation. Applying de novo

review, and interpreting the distinct remedy provisions in RCW 7.21.030, we hold

that continuing or ongoing contempt is not a prerequisite to a trial court’s ability to

fashion a remedy for a party’s losses under .030(3). Gronquist’s civil contempt

motion is nonetheless moot because he failed to allege any compensable losses.

      1. When a Cause of Action Is Dismissed as Moot, the Proper Standard of
         Review Is De Novo
      As an initial matter, it is important to note that the trial court did not make any

determination as to whether contempt was warranted; rather, it simply denied

Gronquist’s motion for contempt as moot. CP at 741-42. Whether a legal claim or

issue is moot raises a question of law, which this court reviews de novo. See Barr

v. Snohomish County Sheriff, 193 Wash. 2d 330, 335, 440 P.3d 131 (2019) (citing Cost

Mgmt. Servs., Inc. v. City of Lakewood, 178 Wash. 2d 635, 641, 310 P.3d 804 (2013)).

A case becomes moot when a court can no longer provide effective relief. SEIU

Healthcare 775NW v. Gregoire, 168 Wash. 2d 593, 602, 229 P.3d 774 (2010) (citing

                                          -5-
Gronquist v. Dep’t of Corr., 97277-0




In re Recall Charges Against Seattle Sch. Dist. No. 1 Dirs. Butler-Wall, 162 Wash. 2d
501, 505, 173 P.3d 265 (2007)); City of Sequim v. Malkasian, 157 Wash. 2d 251, 259,

138 P.3d 943 (2006) (“‘The central question of all mootness problems is whether

changes in the circumstances that prevailed at the beginning of litigation have

forestalled any occasion for meaningful relief.’” (quoting 13A CHARLES ALAN

WRIGHT, ARTHUR R. MILLER & EDWARD H. COOPER, FEDERAL PRACTICE                          AND

PROCEDURE § 3533.3, at 261 (2d ed. 1984))).

       Because mootness was the basis for the trial court’s decision, the correct

standard of review is de novo.2 Applying this standard, we address whether a finding

of continuing contempt is required for the trial court to exercise its discretionary

authority to order a contemnor to compensate a moving party for any losses, costs,

and attorney fees.




       2
          The Department appears to concede this fact, as it has effectively abandoned its
former argument for abuse of discretion review. Compare Br. of Resp’t Dep’t of Corr. at
4-5 (Wash. Ct. App. No. 49392-6-II (2018)) (arguing for abuse of discretion review), with
Dep’t of Corr.’ Suppl. Br. at 4-20 (failing to challenge the Court of Appeals’ determination
that the proper standard of review is de novo). This concession is well taken; in moving to
dismiss, the Department exclusively argued that Gronquist’s motion for contempt was
moot. CP at 599-604, 715-21. Because the sole question before us is the legal question of
whether the statute affords a contempt remedy at all in the absence of ongoing contempt,
there is no basis for abuse of discretion review.

                                            -6-
Gronquist v. Dep’t of Corr., 97277-0




      2. Continuing Contempt is Not a Prerequisite To Granting Compensatory
         Relief under RCW 7.21.030(3)

      Intentional disobedience of any lawful court order is contempt of court. RCW

7.21.010(1)(b). In addition to their inherent contempt powers, courts are statutorily

authorized to impose both punitive and remedial sanctions. Remedial sanctions are

civil sanctions imposed “for the purpose of coercing performance when the contempt

consists of the omission or refusal to perform an act that is yet in the person’s power

to perform.” RCW 7.21.010(3) (emphasis added); In re Pers. Restraint of King, 110
Wash. 2d 793, 799-800, 756 P.2d 1303 (1988). Washington’s civil contempt statute

outlines the court’s authority to impose remedial sanctions designed to coerce a

contemnor into purging continuing contempt. RCW 7.21.030(2). Specifically,

before imposing coercive sanctions under .030(2), the court must first find that “the

[contemnor] has failed or refused to perform an act that is yet within the person’s

power to perform.” Id.

      This prerequisite is limited to subsection (2). In contrast, subsection (3) of the

civil contempt statute provides that “[t]he court may, in addition to the remedial

sanctions set forth in subsection (2) of this section, order a person found in contempt

of court to pay a party for any losses suffered by the party as a result of the contempt

and any costs incurred in connection with the contempt proceeding, including

reasonable attorney’s fees.” RCW 7.21.030(3) (emphasis added). Subsection (3),

                                          -7-
Gronquist v. Dep’t of Corr., 97277-0




by its plain terms, does not predicate the court’s authority to order compensatory

relief on a finding of continuing contempt, nor does it state that an order must serve

a coercive purpose.

      We apply ordinary rules of statutory construction to decide whether a court’s

authority to issue a compensatory order under subsection (3) against a contemnor is

subject to subsection (2)’s restrictions on imposing remedial sanctions. We review

questions of statutory interpretation de novo. Spokane County v. Dep’t of Fish &

Wildlife, 192 Wash. 2d 453, 457-58, 430 P.3d 655 (2018) (citing State v. Velasquez,

176 Wash. 2d 333, 336, 292 P.3d 92 (2013)). Our starting point in interpreting a statute

is the statute’s plain language and ordinary meaning. Id. “When possible, we derive

legislative intent solely from the plain language enacted by the legislature,

considering the text of the provision in question, the context of the statute in which

the provision is found, related provisions, and the statutory scheme as a whole.”

State v. Evans, 177 Wash. 2d 186, 192, 298 P.3d 724 (2013). “‘Statutes must be

interpreted and construed so that all the language used is given effect, with no portion

rendered meaningless or superfluous.’” Spokane County, 192 Wash. 2d at 458 (quoting

Whatcom County v. City of Bellingham, 128 Wash. 2d 537, 546, 909 P.2d 1303 (1996)).

Further, “‘a reading that results in absurd results must be avoided because it will not




                                          -8-
Gronquist v. Dep’t of Corr., 97277-0




be presumed that the legislature intended absurd results.’” Id. (quoting State v.

Delgado, 148 Wash. 2d 723, 733, 63 P.3d 792 (2003)).

         The Department and the prosecutor argue that a finding of contempt under

subsection (3) cannot be premised on past contempt. But, as the Department

correctly acknowledges, the award of “losses” under RCW 7.21.030(3) is

conditioned only upon a party being “found in contempt of court.”               RCW

7.21.010(1)—not RCW 7.21.030(2)—defines “contempt of court,” and the

legislature expressly intended for that definition to apply throughout the entirety of

chapter 7.21 RCW. See RCW 7.21.010. In contrast to RCW 7.21.010(1)’s broad

contempt of court definition, the legislature inserted language into subsection (2)

limiting that provision’s reach to continuing contempt, nothing more. See RCW

7.21.030(2). The absence of similar limiting language in subsection (3) indicates

the legislature intended the broader definition provided in RCW 7.21.010(1) to

apply.

         The Department argues subsection (2)’s narrower definition of contempt

extends to subsection (3) through the operation of subsection (3)’s “in addition to”

language, which states that “[t]he court may, in addition to the remedial sanctions

set forth in subsection (2) of this section, order a person found in contempt of court

to pay a party . . . .” RCW 7.21.030(3) (emphasis added). But this is an unnatural


                                         -9-
Gronquist v. Dep’t of Corr., 97277-0




reading. Despite the Department’s assertion that this “in addition to” language

means the court may issue an order under subsection (3) only if it additionally

imposes remedial sanctions under subsection (2), the phrase “in addition to”

reasonably means the court can do more.              Compare WEBSTER’S THIRD NEW

INTERNATIONAL DICTIONARY 24, 1606 (2002) (defining the prepositional phrase “in

addition to” to mean “over and above”; “besides”); with OXFORD LEARNER’S

DICTIONARY,       https://www.oxfordlearnersdictionaries.com/us/definition/english/

addition #addition_idmg_1 (defining “in addition to” as an idiom “used when you

want    to   mention    another    person       or   thing   after   something   else”)

[https://perma.cc/2PGZ-KJPU].

       We acknowledge there may be multiple, reasonable meanings of this phrase.

But when the language of a provision, the context of the statute in which the

provision is found, and the statutory scheme as a whole are not conclusive as to

legislative intent, we look to legislative history and other aids. Evans, 177 Wash. 2d at

192-93. “The court has frequently looked to final bill reports as part of an inquiry

into legislative history.” State v. Bash, 130 Wash. 2d 594, 601, 925 P.2d 978 (1996)

(plurality opinion). Here, the final legislative report on Substitute House Bill 1983,

which enacted chapter 7.21 RCW, states that “[t]he court may indemnify any person

injured by a person’s contemptuous conduct.” FINAL LEGISLATIVE REPORT, 51st


                                         -10-
Gronquist v. Dep’t of Corr., 97277-0




Leg., at 139-40 (Wash. 1989). Though not dispositive, this report, like subsection

(3), speaks broadly of the court’s authority to compensate or indemnify an injured

person without any limiting language regarding the coercive effect of the order or

continuing nature of the contemptuous conduct.

      Adopting the Department’s contrary reading of subsection (3) would lead to

untenable results, disallowing any remedy when an act of contempt is discontinued

at the eleventh hour. Under this reading, any losses and costs a party suffered as a

result of contemptuous conduct that is purged just before a finding of contempt is

entered would be unrecoverable under this statute. This proposed result stands in

stark contrast with subsection (3)’s broad language authorizing compensatory orders

for any losses. Worse, under the Department’s proposed interpretation, even after a

finding of contempt and the imposition of remedial sanctions under subsection (2),

courts would still be powerless to order a contemnor to compensate a party for losses

and costs incurred prior to the finding of contempt.

      Such a stingy interpretation would undermine the very purpose of the

statute—to encourage compliance with court orders—and would reward

contumacious behavior by affording a class of contemnors safe harbor to violate

court orders. Because subsection (3) does not require a finding of continuing

contempt, the most reasonable interpretation of the legislature’s use of the phrases


                                        -11-
Gronquist v. Dep’t of Corr., 97277-0




“any losses” and “any costs” is that it encompasses those losses and costs incurred

prior to a finding of contempt, including those incurred after a contemnor purges the

contempt and thus renders coercive sanctions unavailable.

      Contrary to the Department’s argument, this interpretation does not

improperly blend the concepts of punitive and coercive contempt sanctions. It is

true that we have repeatedly affirmed that civil contempt sanctions are coercive and

criminal contempt sanctions are punitive. See In re King, 110 Wash. 2d at 800 (stating

that “[a] civil contempt sanction is coercive and remedial, and is typically for the

benefit of another party; a criminal sanction is punitive and is imposed for the

purpose of vindicating the authority of the court”). From this general statement, the

Department asserts that a compensatory order that reaches any losses and costs

incurred before a finding of contempt is, inherently, not coercive.          But the

Department errs by assuming that any contempt action that is not coercive must be

punitive. As we have previously reasoned, “In determining whether a particular

contempt sanction is civil or criminal, we look to the substance of the proceeding

and the character of the relief that the proceeding will afford.” Id. at 799 (emphasis

added). Though not necessarily coercive in nature, subsection (3) compensatory

orders fulfill another recognized civil contempt function: compensation to the

injured party. See id. at 800.


                                         -12-
Gronquist v. Dep’t of Corr., 97277-0




      A key purpose underlying the past-punitive/continuing-coercive distinction in

contempt actions is to ensure that courts afford criminal defendants proper due

process protection when imposing criminal sanctions. Id. at 800 (citing State v.

Boatman, 104 Wash. 2d 44, 46-47, 700 P.2d 1152 (1985); State v. Browet, Inc., 103
Wash. 2d 215, 219, 691 P.2d 571 (1984)). However, such criminal due process

concerns are not implicated by a compensatory award—a fact reflected in the

legislature’s placement of this compensatory order authority within the civil

contempt statute—and its omission from the criminal contempt statute. And though

the Department argues that a compensatory order to pay losses incurred from a

party’s contempt must be coercive if it is to be a permissible civil contempt action,

both the title of the civil contempt statute (“Remedial sanctions—Payments for

losses”) and the broad text of subsection (3) distinguish this compensatory order for

payment of losses from other coercive, remedial sanctions. As shown, compensatory

orders authorized under subsection (3) provide plaintiffs with relief that is distinct

in both purpose and form from remedial sanctions authorized under subsection (2).

It stands to reason that the legislature would craft distinct statutory requirements for

awarding these distinct forms of relief.

      The plain text of subsection (3)’s authorization is broad, allowing courts to

order a contemnor to pay for any losses and costs, conditioned only on a finding of


                                           -13-
Gronquist v. Dep’t of Corr., 97277-0




contempt, not continuing contempt. Contrary to the Department and prosecutor’s

assertions, interpreting subsection (3) to permit appropriate compensatory orders

does not require inserting language into the statute; we rely on a straightforward

application of the statute as written. See State v. Glas, 147 Wash. 2d 410, 417, 54 P.3d
147 (2002). Accordingly, we hold that a civil contempt motion is not moot simply

because coercive, remedial sanctions are no longer available under subsection (2).

A court may order compensatory relief under subsection (3) for specific losses

suffered as a result of the contempt. The remaining question is whether Gronquist

has shown entitlement to compensatory relief in this case.

      3. Gronquist’s Contempt Motion Is Moot Because He Failed To Allege Any
         Compensable Losses
      In his contempt motion, Gronquist sought a number of remedies, including a

request for an award of cost and attorney fees under RCW 7.21.030(3). 3 Such an

award is purely discretionary. RCW 7.21.030(3) (stating the court “may” order such

an award). A party raising a claim for costs and attorney fees under subsection (3)

must first allege some underlying contemptuous conduct and establish a violation of

Washington’s civil contempt statute.



      3
         Following the trial court’s prospective invalidation of the injunction as to
Gronquist and the Department’s lawful transfer of Gronquist’s remaining treatment files,
his remaining remedies were effectively extinguished.

                                         -14-
Gronquist v. Dep’t of Corr., 97277-0




      As explained, the superior court had discretion under RCW 7.21.030(3) to

enter an order in favor of Gronquist for any compensable losses, even in the absence

of continuing contempt. However, Gronquist did not allege any compensable losses

suffered as a result of contempt; he sought only costs and fees incurred in bringing

the contempt motion. Unlike the recovery of a party’s losses, an award of costs and

attorney fees is intended to facilitate litigation on the merits: it does not provide a

remedy for the alleged contempt itself.

      Absent any actual compensable losses, further litigation to resolve whether

the Department and the prosecutor were once in contempt becomes a purely

academic question⸺the answer to which cannot afford Gronquist any “effective

relief” from the alleged contempt. See Malkasian, 157 Wash. 2d at 259 (requiring the

availability of effective relief on a petitioner’s claim to bar dismissal of an action for

mootness). Gronquist’s contempt motion is therefore moot, and permitting further

litigation to determine only whether he is potentially entitled to a discretionary award

of costs and fees is unnecessary.

                                    CONCLUSION

      Applying de novo review, we hold that a civil contempt motion is not

necessarily moot when coercive sanctions are no longer available under RCW

7.21.030(2). The court has discretion to enter a compensatory order for losses and


                                          -15-
Gronquist v. Dep’t of Corr., 97277-0




costs under RCW 7.21.030(3). Nonetheless, Gronquist’s motion is moot because he

suffered no compensable losses due to contempt, and his claim for attorney fees and

costs in bringing a contempt motion cannot provide effective relief from the

Department’s alleged contempt. Accordingly, we reverse the Court of Appeals and

reinstate the trial court’s dismissal of Gronquist’s contempt motion as moot.




                                                           Stephens, C. J.




           Johnson, J.




           Madsen, J.




          Owens, J.




                                                         Chun, J.P.T.




                                        -16-
                                     No. 97277-0

      GONZÁLEZ, J. (concurring)— I concur with much in the majority opinion,

and I concur in result. I write separately to emphasize that RCW 7.21.030 does not

create a stand-alone cause of action for damages. A judge must find contempt

before making a compensatory award for that contempt. RCW 7.21.030(2), (3).

The decision of whether to hold a party in contempt rests in the sound discretion of

the judge given the circumstances of the case. See In re Pers. Restraint of King,

110 Wash. 2d 793, 798, 756 P.2d 1303 (1988) (citing Schuster v. Schuster, 90 Wash. 2d
626, 630, 585 P.2d 130 (1978)).

      I also write to emphasize that whether to grant or dissolve an injunction also

lies within the sound discretion of the judge. Wash. Fed’n of State Emps., Council

28 v. State, 99 Wash. 2d 878, 887, 665 P.2d 1337 (1983) (citing Alderwood Assocs. v.

Wash. Envtl. Council, 96 Wash. 2d 230, 233, 635 P.2d 108 (1981)). In this case, and

before considering Gronquist’s contempt motion for an alleged violation of the

injunction, the trial court prospectively invalidated the injunction as it applied to

Gronquist and gave Gronquist an opportunity to challenge that decision. For

various reasons, no challenge was perfected, and the merits of the decision to

vacate the injunction are not before us.


                                           1
Gronquist v. Dep’t of Corr., No. 97277-0 (González, J., concurring)

      After a suitable opportunity to challenge the decision to vacate the

injunction, the trial court dismissed the contempt motion as moot and did not

award any compensation or attorney fees. Unfortunately, the parties elected not to

designate the transcript of that hearing on review, despite the fact the trial judge

incorporated the oral ruling as part of the summary judgment order. CP at 741-42.

Given that, it may well be the court dismissed the case merely on mootness

grounds, in which case de novo review is appropriate. But if the court merely

dismissed this case on mootness grounds, there would have been little cause to

incorporate the oral ruling.

      Regardless, in this case, the only damages alleged were attorney fees.

Attorney fees might well be within the sound discretion of the court had they been

accrued to enforce an injunction. But given that the 1993 injunction had been

vacated as to Gronquist at the time the contempt motion was heard, and given that

Gronquist articulated no compensable losses for the prior violations of the

injunction other than attorney fees, I agree with the majority that the trial judge did

not err in dismissing this case on summary judgment.




                                           2
Gronquist v. Dep’t of Corr., No. 97277-0 (González, J., concurring)




                                         ____________________________
                                                   González, J.




                                                    Yu, J.




                                                 Montoya-Lewis, J.




                                                   Wiggins, J.P.T.




                                        3